In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-294 CR

____________________


JERRY DALE APSHIRE, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-080208-R




MEMORANDUM OPINION
 On May 30, 2008, the trial court sentenced Jerry Dale Apshire, Jr. on a conviction for
felony possession of a controlled substance.  Apshire filed a notice of appeal on June 25,
2008.  The trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.
	On July 1, 2008, we notified the parties that we would dismiss the appeal unless an
amended certification was filed within fifteen days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been supplemented
with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 

Opinion Delivered July 30, 2008
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.